Case 1:16-cv-02269-TWP-MJD Document 248-1 Filed 02/06/19 Page 1 of 2 PageID #: 6350



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   WESTFIELD INSURANCE COMPANY,                      )
              Plaintiff,                             )
                                                     )
            v.                                       )      No. 1:16-cv-02269-TWP-MJD
                                                     )
   BELL AQUACULTURE, LLC &                           )
   TCFI BELL SPE III, LLC,                           )
              Defendants/Third-Party Plaintiffs.     )
                                                     )
            v.                                       )
                                                     )
   EARLY, CASSIDY & SCHILLING, INC.,                 )
             Third-Party Defendant.                  )


     [PROPOSED] ORDER GRANTING BELL AQUACULTURE LLC’S MOTION FOR
                    LEAVE TO FILE EXHIBIT UNDER SEAL

            This matter, having come before the Court on Defendant/Counterclaim Plaintiff/Third

   Party Plaintiff Bell Aquaculture, LLC’s (“Bell”) Motion for Leave to File Exhibit Under Seal,

   and the Court, being in all things duly advised, hereby finds that said Motion should be

   GRANTED.

            It is therefore ORDERED, ADJUDGED, and DECREED that Dkt. 247-1 is partially and

   permanently SEALED.        Portions of this document contain Bell’s confidential financial

   information. The public interest will be served by prohibiting access to this sensitive and

   proprietary information, and Bell would face a significant risk of substantial harm if the

   information were disclosed. A redacted version of this document is publicly available at Dkt.

   246-5.

            SO ORDERED this _____ day of _________________, 2019.
Case 1:16-cv-02269-TWP-MJD Document 248-1 Filed 02/06/19 Page 2 of 2 PageID #: 6351



                                      _____________________________________
                                      Judge, U.S. District Court
                                      Southern District of Indiana



   Distribution to:

   Counsel of Record via ECF




                                        2

   I\14056043.1
